Citation Nr: 1812185	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953.  He died in March 2011 and the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO, inter alia, denied entitlement to service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 (2012).  The RO in Wichita, Kansas currently has jurisdiction over the Veteran's claim.

In June 2012, the Board granted the appellant's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In July 2012, the Board denied the claims of service connection for the cause of the Veteran's death and for DIC benefits under 38 U.S.C. § 1318.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In April 2013, the Court set aside the Board's July 2012 decision and remanded the case for readjudication in compliance with directives specified in an April 2013 Joint Motion filed by counsel for the Veteran and VA.

In August 2013, the Board remanded the cause of death and DIC issues to allow for the RO to adjudicate a claim of clear and unmistakable error (CUE) in a June 1991 rating decision, in compliance with the Joint Motion.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in September 2013 and a report of that conference has been associated with the Veteran's file.

In August 2015, the Board again remanded the cause of death and DIC issues for issuance of a statement of the case as to the issue of whether there was CUE in the June 1991 rating decision and to provide the appellant with an opportunity to perfect an appeal as to this issue.

A second informal hearing conference with a DRO was conducted in September 2015 and a report of that conference has been associated with the Veteran's file.

In January 2017, the Board determined that there was no CUE in the June 1991 rating decision and denied entitlement to DIC under 38 U.S.C. § 1318.  The Board also remanded the claim of service connection for the cause of the Veteran's death for further development.


FINDINGS OF FACT

1.  The Veteran died in March 2011 and his death certificate lists the immediate cause of death as dementia, due to or as a consequence of cerebrovascular disease.

2.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus; the service-connected hearing loss and tinnitus were not principal or contributory causes of the Veteran's death.

3.  The Veteran's fatal dementia and cerebrovascular disease did not have their onset in service, his fatal cerebrovascular disease did not manifest within the first post-service year, and his fatal disabilities were not otherwise related to active duty.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113(b), 1310, 5107(b) (2012); 38 C.F.R. §§ 3.5, 3.303, 3.307(a), 3.309(a), 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In a pre-adjudication letter dated in June 2010, the RO notified the appellant of the disabilities for which the Veteran was service-connected at the time of his death and of the information and evidence needed to substantiate a claim of service connection for the cause of the Veteran's death based on either a previously service-connected disability or on conditions not yet service-connected (consistent with Hupp).  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The decedent's Veteran status has been substantiated.  The appellant was notified of most other elements of the Dingess notice, including the effective date element of her claim, in the June 2010 letter.  The Board notes that the appellant did not receive any notice pertaining to the assignment of disability ratings.  Nevertheless, as no rating is being assigned in this case, she is not prejudiced by the deficiency with regard to this element.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and some of the identified relevant post-service treatment records.  A VA medical opinion as to the cause of the Veteran's death has not been obtained.  Under the VCAA, VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (the criteria for obtaining a medical opinion set forth in 38 U.S.C. § 5103A (d) are inapplicable to cause of death claims).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  As discussed below, there is no competent or credible evidence that the Veteran's service-connected hearing loss or tinnitus may have been principal or contributory causes of the Veteran's death, that his fatal cerebrovascular disease manifested within the first post-service year, or that his fatal dementia or cerebrovascular disease may have been related to service.  Thus, there is no reasonable possibility that a medical opinion of any other assistance would aid in substantiating the claim.  A remand for additional development, to include obtaining a VA medical opinion, is therefore not warranted in this case.

In its January 2017 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all outstanding VA treatment records from the VA Medical Center in Kansas City, Missouri (VAMC Kansas City) dated from January 1953 through March 2011, to ask the appellant to identify any outstanding VA or private treatment records, and to ask the appellant to complete the appropriate authorization form so as to allow VA to obtain any outstanding pertinent private treatment records (to include records from Golden Living Center).

In May 2017, the AOJ requested all available treatment records from VAMC Kansas City dated since January 1953.  All such available records have been obtained and associated with the file.  In a May 2017 letter, the appellant was asked to identify any outstanding VA and private treatment records, was asked to submit any treatment records from VAMC Kansas City in her possession, and was asked to complete the appropriate authorization form so as to allow VA to obtain any outstanding private treatment records (to include records from Golden Living Center).  Copies of the authorization forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The appellant did not respond to the May 2017 letter, has not identified or submitted any outstanding treatment records, and has not otherwise completed an authorization form so as to allow VA to obtain treatment records from Golden Living Center or any private treatment provider.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

For the foregoing reasons, the AOJ substantially complied with the Board's January 2017 remand instructions, and VA has no further duty to attempt to obtain any additional records or obtain any opinions with respect to the claim decided herein.  

II. Analysis

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997); 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C. § 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a). 

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom.  Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including brain hemorrhage and brain thrombosis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as brain hemorrhage and brain thrombosis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C. § 1113  (b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran died in March 2011.  At the time of his death, he was only service-connected for bilateral hearing loss and tinnitus.  His death certificate lists the immediate cause of his death as dementia, due to or as a consequence of cerebrovascular disease.  There were no other conditions listed as contributing to the Veteran's death and there is no evidence or argument that service-connected hearing loss or tinnitus caused or contributed to his death.  Thus, the remaining question is whether benefits are payable on the basis of a relationship between the fatal dementia and/or cerebrovascular disease and the Veteran's military service.

The appellant has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to the Veteran's fatal dementia or cerebrovascular disease.  There is no evidence of any complaints of or treatment for cognitive problems (including dementia) or cerebrovascular problems in the Veteran's service treatment records and his January 1953 separation examination was normal.  

If a chronic disability, such as brain hemorrhage or brain thrombosis is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303 (b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any brain hemorrhage or thrombosis in service, and the appellant has not otherwise reported that the Veteran had any such problems in service.  Hence, service connection cannot be granted on this basis here.

The appellant and her representative have contended that the Veteran engaged in combat in service.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C. § 1154 (b) (2012).  The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  38 U.S.C.A. § 1154(b) does not, however, eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  While the section 1154(b) rules can assist a claimant in showing both the in-service injury element and incurrence of the disability itself,  Reeves, 682 F.3d at 999, in this case the lay evidence does not tend to show in-service incurrence of the disability that caused death.  As explained above, there is no evidence that the Veteran experienced any symptoms of dementia or cerebrovascular disease in service, and the appellant has not contended otherwise.  Also, assuming without deciding that the Veteran engaged in combat during service, the claim of service connection for the cause of the Veteran's death must nevertheless be denied, as explained below.

The earliest evidence of cognitive and cerebrovascular problems is contained in an April 2009 VA history and physical note and an April 2009 VA psychiatry inpatient consultation note, which reveal that the Veteran began to experience cognitive impairment in October 2008 and that he may have experienced a stroke in May 2008.  There is no evidence of any earlier symptomatology associated with the Veteran's fatal disabilities following service. 

The absence of any evidence of cognitive impairment (including dementia) or cerebrovascular problems for over five decades after the Veteran's separation from active service in January 1953 is one factor weighing against a finding that his fatal dementia or cerebrovascular disease were present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  In addition, there was no noting in service, contemporaneous or otherwise, of a chronic disease such as brain hemorrhage or brain thrombosis and lack of chronicity or questioning thereof, coupled with continuous symptoms, such that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) would be for application. See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (describing the operation of 38 C.F.R. § 3.303(b) and holding that to fulfill the "noted during service" requirement, a notation of symptoms need not be made contemporaneous with service).

Finally, the questions presented in this case (i.e., whether any relationship existed between the Veteran's fatal dementia and cerebrovascular disease and his military service) are questions as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.  Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the appellant is attempting to establish nexus through her own opinion, as a lay person she is not shown to be capable of making such conclusions on such complex medical matters.  An opinion as to the link between the Veteran's fatal disabilities and service, where there is no evidence of his disabilities for many years after service, is one requiring specialized knowledge and testing to understand the complex nature of the body systems.  The appellant does not indicate that she has such experience.  Hence, her opinions on the question of nexus are not competent evidence.

There is no other evidence that the Veteran's fatal dementia or cerebrovascular disease were related to service or that his service-connected hearing loss or tinnitus caused or contributed substantially or materially to cause his death, and neither the appellant nor her representative has alluded to the existence of any such evidence.  Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death.

The Veteran had admirable service and made sacrifices for his country.  However, the preponderance of the evidence is against a finding that there exists a nexus, or link, between the cause of his death and either that service or a service-connected disability, and VA cannot grant the benefit sought.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application in this instance, and the claim of service connection for the cause of the Veteran's death must be denied. See 38 U.S.C. §§ 1110, 1310, 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


